Case: 20-30432     Document: 00515893866         Page: 1     Date Filed: 06/09/2021




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                  No. 20-30432                           June 9, 2021
                                Summary Calendar                       Lyle W. Cayce
                                                                            Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Billy Douglas,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Middle District of Louisiana
                            USDC No. 3:97-CR-5-1


   Before Willett, Ho, and Duncan, Circuit Judges.
   Per Curiam:*
          Billy Douglas, federal prisoner # 18753-001, seeks to proceed in forma
   pauperis (IFP) on appeal from the denial of his motion for compassionate
   release    reduction   in   sentence     or   home      confinement       under




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-30432      Document: 00515893866          Page: 2    Date Filed: 06/09/2021




                                    No. 20-30432


   18 U.S.C. § 3582(c)(1)(A) for failure to exhaust his administrative remedies
   or show extraordinary and compelling reasons for a reduction in sentence.
          We construe Douglas’s IFP motion as a challenge to the district
   court’s certification that his appeal was not taken in good faith. See 28 U.S.C.
   § 1915(a)(3); Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997). Our inquiry
   into the good faith of the appeal “is limited to whether the appeal involves
   legal points arguable on their merits (and therefore not frivolous).” Howard
   v. King, 707 F.2d 215, 220 (5th Cir. 1983) (internal quotation marks and
   citations omitted).
          The district court did not err in denying Douglas’s motion on the
   grounds that he failed to exhaust his administrative remedies. See United
   States v. Franco, 973 F.3d 465, 467-68 (5th Cir. 2020), cert. denied, 141 S. Ct.
   920 (2020). In addition, Douglas fails to meaningfully address the district
   court’s determination that he failed to show extraordinary and compelling
   reasons for an early release. Thus, Douglas fails to demonstrate that his
   appeal involves any arguably meritorious issues, see Howard, 707 F.2d at 220.
   We DENY his motion to proceed IFP and DISMISS the appeal as
   frivolous. See Baugh, 117 F.3d at 202 & n.24; Howard, 707 F.2d at 220; 5th
   Cir. R. 42.2.




                                          2